[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 150 
The opinion of the district court of appeal (prepared by Mr. Justice Knight) upon the several points involved in this appeal, with the exception of that part hereinafter indicated, is as follows:
"About 2 o'clock, on the afternoon of May 9, 1918, at the intersection of Castro and Nineteenth Streets, in San Francisco, plaintiff's infant son, of the age of between four and five years, was struck by one of defendant's cable cars, and died as a result of the injuries sustained, for which a jury, in this action, awarded plaintiff damages. The defendant has appealed.
"In a previous trial plaintiff recovered a verdict, but upon appeal the judgment was reversed because the jury was erroneously instructed upon the subject of contributory negligence (Keena
v. United Railroads, 57 Cal.App. 124 [207 P. 35]).
"Respondent's cause of action is based upon the claim that, at the time of and immediately preceding the accident said cable car was being operated at an excessive rate of speed, in violation of the municipal ordinance limiting the speed of street-cars to fifteen miles an hour; that there was a failure to ring a bell or sound a gong as required by said ordinance; and that the gripman, who was operating said car, negligently failed to look ahead or observe what was before him on the street.
"Appellant's first contention, upon this appeal, is that there is no evidence whatever to establish any one of three elements of negligence above mentioned, and that even if there were, the essential and additional element of proximate cause is entirely missing from respondent's case.
"Nineteenth Street extends in an easterly and westerly direction. Castro Street intersects and runs at right angles therewith, and between Twentieth and Nineteenth Streets it follows a straight course. The cable car in question descended on a five per cent grade down Castro Street and had reached the northerly crossing of Nineteenth Street when the child was struck. The accident was witnessed by five school girls but none of them saw the boy until the car was within two feet of him; he was then on the strip of pavement, between the double tracks, walking backwards toward the approaching car. After being struck by the car the child was dragged a distance of some sixty or seventy feet *Page 152 
before the car was stopped. The parents of the child lived on the south side of Nineteenth Street, a block and a half from the scene of the accident and when the mother last saw him prior to the accident he was playing unattended, on the north side of Nineteenth Street opposite the family home.
"In considering these questions of negligence we must presume that the jury in finding a verdict against the appellant followed the instructions of the trial court to the effect that a verdict should not be rendered against appellant unless the jury found that the appellant was guilty of such negligence as proximately caused the injuries to said child, and also found that there was no contributory negligence on the part of either of the parents of the child or the child. It is immaterial, however, so far as this appeal is concerned, whether the jury found appellant guilty of only one or more of the elements of negligence involved, if, in fact, there be sufficient evidence to sustain the verdict on any one of those elements. [2]
Furthermore, in passing upon the question of the insufficiency of the evidence, the evidence must be so construed as to support the verdict to the extent that it is fairly susceptible of such construction, and in all cases of conflict to accept as true that evidence which tends to sustain the verdict, unless it is inherently so improbable as to be palpably false. (Gett v.Pacific Gas  Electric Co., 192 Cal. 621 [221 P. 376].) And where the evidence of negligence consists of circumstances from which inferences may be drawn for or against it, it is the province of the jury to determine whether or not there was negligence (Benson v. Central P.R.R. Co., 98 Cal. 45
[32 P. 809, 33 P. 206]; Schneider v. Market St. Ry. Co., 134 Cal. 482
[66 P. 734]). In other words the inferences to be drawn from proved facts must be drawn by the jury and not by the reviewing court (Alameda Co. v. Tieslau, 44 Cal.App. 332
[186 P. 398]).
"We think the record before us reveals evidence, sufficiently substantial to support the verdict; that is, that there is evidence showing circumstances from which the jury might reasonably conclude that appellant was guilty of any one or all of the asserted acts of negligence, and that such negligence was the proximate cause of the injuries to the child. *Page 153 
"As to evidence of the violation of the municipal ordinance which declares a limitation of speed of fifteen miles an hour for street-cars, it was shown that the speed of the cable by which this car was being operated was nine miles an hour, and respondent produced as witnesses two gripmen who testified that a cable car traveling at the usual rate of speed of nine miles an hour could be stopped within six feet after applying the brakes; that inasmuch as the car in question proceeded approximately sixty-five feet after striking the child and before it was stopped, that it must necessarily have been traveling in excess of fifteen miles an hour; one gripman estimated the speed at twenty miles an hour and the other at twenty-five or thirty miles an hour. This testimony was not refuted by other witnesses, neither the members of the car crew nor any one else having given testimony upon this subject; consequently, aside from matters developed upon cross-examination of these two gripmen, theirs was the only evidence in the case bearing upon the question of speed, and was sufficient in itself, if believed by the jury, to sustain its verdict upon that issue (Schneider v. Market Street Ry.Co., supra). Appellant, however, attacks the sufficiency of said testimony upon the grounds that respondent assumed, in all questions put to said witnesses, that the gripman of this car saw the child when the car was within two feet of him and that the brakes were immediately applied. In this respect appellant claims that neither of those assumptions are warranted by the evidence, and argues that it is not permissible to assume, in the absence of all evidence, that the gripman saw or could have seen the child when the car was within two feet of him, and that even if he did, the suddenness of the emergency may have resulted in the intervention of two or three seconds between the appearance of the child and the application of the brakes; that traveling down a five per cent grade at fifteen miles per hour, or twenty-two feet a second, the car would cover nearly sixty-six feet in the slight interval before the brakes were applied. It is obvious, we think, from the evidence narrated that a substantial conflict is presented on this point, and, therefore, the question of whether the testimony of these two gripmen given on direct examination as to the estimated rate of speed of this car should be accepted or whether the effect thereof was, as appellant argues, *Page 154 
totally destroyed, were matters upon which the jury's determination is controlling.
"Said municipal ordinance further provides that a bell or gong upon the car shall be rung or sounded, when approaching an intersecting street. The five school girls who witnessed the accident were on the sidewalk approximately forty feet from the intersection where, if the ordinance had been complied with, the bell would have been sounded, and they testified that they heard no bell rung or any other warning given by the car. There were no witnesses produced to testify that the bell was rung or the gong sounded. Appellant contends that this negative testimony, even if admissible, cannot be said to rise to the dignity of substantial evidence sufficient, in and of itself, to support a finding that no bell was rung. In answer thereto it is sufficient to say that the weight to be given to negative testimony often arises in railroad and other accident cases where it is claimed that signals were not given, and that in such cases, the question is purely for the jury, and it has frequently been held that negative evidence of this character is sufficient to sustain a verdict (Jones on Evidence [Horwitz], sec. 893, p. 400), even though it conflict with other evidence to the effect that a warning was actually given (Thompson v. Los Angeles Ry. Co.,165 Cal. 748 [134 P. 709]).
"The question of whether or not there was a failure on the part of the gripman to look ahead so as to observe what was before him on the street was also one for the jury. The evidence in this regard shows that the accident occurred in the middle of the day, about 2 o'clock in the afternoon, on a straight stretch of street, and where there was no traffic at the time in that immediate vicinity. Under those circumstances we believe the jury might well conclude that the gripman failed in his duty, to observe the conditions of and the objects in the street ahead of him.
"Regarding the issue of proximate cause, appellant contends that even if it be conceded that the respondent has proved any one of the three acts of negligence relied upon, the evidence nevertheless fails to show that any of those acts contributed in any way to the death of respondent's child. There is no merit in this point. Manifestly, if appellant be guilty of the three elements of negligence above mentioned — and in view of the verdict in favor of the respondent, *Page 155 
we must assume that it was — the jury was entitled to infer therefrom that such negligence proximately caused the injuries to and the subsequent death of said child. Direct evidence of proximate cause is not essential. The jury's finding may be founded upon an inference (Szopieray v. West Berkeley Express Draying Co., 195 Cal. 106 [227 P. 720]), which is defined to be a `deduction which the reason of the jury makes from the facts proved.' (Code of Civil Procedure, sec. 1958.) The inference must, of course, be founded `on a fact legally proved, and on such a deduction from that fact as is warranted by a consideration of the propensities or passions of men, the particular propensities or passions of the person whose act is in question, the course of business, or the course of nature.' (Code of Civil Procedure, sec. 1960; County of Alameda v. Tieslau,44 Cal.App. 332 [186 P. 398].) The situation here is similar to the one presented in Szopieray v. West Berkeley Express Draying Co., supra. There a child was injured in the street, apparently by being run over by some kind of vehicle. The defendant's truck, to which was attached two horses, had been left standing, with the horses unhitched, in violation of the municipal ordinance, in the street near the scene of the accident; but there were no eye-witnesses to the accident and the defendant denied in its answer that the boy had in fact been injured by its horses and truck. Plaintiff's case rested entirely upon circumstantial evidence. The trial court refused to allow in evidence the municipal ordinance, which required horses standing on the public streets to be hitched, upon the theory that there was no proof offered to show that a violation of said ordinance had been the proximate cause of the injuries to said child, and a motion for a judgment of nonsuit was granted upon the ground that the plaintiff had failed to prove as against the defendant, any negligent act. Upon appeal, the judgment of nonsuit was reversed. In reference to the circumstantial evidence the court said: `It is true there is no direct evidence that the truck moved and that such movement was the cause of the injury. In our view, however, there is sufficient indirect evidence tending to show that the proximate cause of the accident was the passing of the truck over the child.' And concerning the inferences which may be drawn from facts *Page 156 
proved the court held: `While the proof must be sufficient to raise more than a mere conjecture or surmise that the fact is as alleged, yet, where the evidence is such that a rational, well constructed mind can reasonably draw from it the conclusion that the fact exists, it is a sufficient answer to a motion for a nonsuit.' Regarding the admissibility of the municipal ordinance the opinion reads: `It is claimed in respondent's brief it was not shown that the violation of the ordinance was the proximate cause of the accident. But if the ordinance had been received in evidence it cannot be said the jury might not have found thatthe violation thereof contributed to the proximate cause of theinjury.' (Italics ours.) True, in the instant case the question of the sufficiency of the evidence arises upon the appeal from the judgment upon the merits after verdict for plaintiff, and not upon judgment of nonsuit, but the facts and the law come before us in substantially the same manner as if a judgment of nonsuit were involved and consequently the same rule prevails. In conclusion upon this branch of the case it may be further stated that the case at bar is much stronger against this defendant than was the case against that defendant there because here there is no question about the injuries to the child having been inflicted by the defendant.
"The last contention made by appellant is, we think, the most serious one presented. It relates to the alleged misconduct of respondent's counsel. At the close of plaintiff's case, defendant called two witnesses and then rested, without calling the gripman who had operated the cable car at the time of the accident. Respondent's counsel, in the presence of the jury, then inquired of opposing counsel: `Where is the car man?' to which appellant's counsel replied that he had no idea `at the present time' and that he was not going to produce him. Respondent's counsel then said: `He was in court yesterday.' This remark was assigned as misconduct and the jury, upon appellant's request was instructed to disregard the same. Respondent's counsel then asked for and was granted a few minutes recess, after which the following colloquy took place: `Mr. Ryan: (counsel for respondent). Now, if your Honor please, in reference to the gripman, since he is not called and not here today, and not in court at the present time, I will now consent *Page 157 
that Mr. Partridge may read his testimony taken at the last trial. Mr. Partridge: I decline to do so, and it is not admissible, because the motorman is within the jurisdiction; and I assign the offer to read it as misconduct. The Court: Let the jury disregard the remarks of counsel on either side.' Thereafter, at the afternoon session the following proceedings occurred: `Mr. Ryan: Well, will you take the stand, Mr. Partridge. . . . Q. You know Paul Joafus, the motorman? Mr. Partridge: I object to the question as incompetent, irrelevant and immaterial. Mr. Ryan: It is preliminary, if your Honor please. The Court: Objection sustained. Mr. Ryan: Q. And do you know that the — this is for the purpose of showing willful suppression, if your Honor please, of evidence; that is the purpose of it. It is quite competent, I think. The Court: Proceed. Mr. Ryan: Q. I will ask you again, with his Honor's permission, if you know Mr. Paul Joafus, the motorman who had charge of the car that ran into and killed the Keena boy? Mr. Partridge: I object to that as incompetent, irrelevant and immaterial. Mr. Ryan: For the purpose of showing wilful suppression. Mr. Partridge: Anybody has a right, if your Honor please, to produce the witness in court. Mr. Ryan: I disagree with you, if your Honor please. The Court: The Court is prepared to rule. Objection is sustained. Mr. Ryan: Yes your Honor. Mr. Ryan: Do you know whether or not the gripman on that car was in the hallway here yesterday? Mr. Partridge: I object to that as incompetent, irrelevant and immaterial. Mr. Ryan: This is for the same purpose, to show wilful suppression, if your Honor please. The Court: Objection sustained. Mr. Ryan: Did you discharge the witness? Mr. Partridge: I object to it upon the ground that it is incompetent, irrelevant, and immaterial.' Respondent then called a Mr. Callahan as a witness, and proved by him that he had seen Joafus that morning, in a restaurant then being operated by Joafus, at Third and Bryant Streets, San Francisco.
"We think there can be little doubt of the impropriety of the course followed by respondent's counsel concerning the absence of this witness. Obviously there was no duty imposed upon appellant to call this or any other particular witness (McEwen v. NewYork Life Ins. Co., 187 Cal. 144 [201 P. 577]). While the rule is well settled that *Page 158 
when the evidence tends to prove a material fact which imposes a liability on a party, and he has it in his power to produce evidence which from its very nature must overthrow the case made against him if it is not founded on fact, and he refuses to produce such evidence, the presumption arises that the evidence, if produced, would operate to his prejudice and support the case of his adversary (Allaggi v. Southern Pac. Co., 37 Cal.App. 72
[173 P. 1117]), still the failure to call such witness does not amount to a willful suppression of evidence, as was strongly indicated by respondent's counsel in the instant case. Furthermore, counsel's conduct in persistently pursuing the inquiry and making said charges of wilful suppression of evidence, while appellant's counsel was on the witness-stand, after the court had repeatedly ruled that the subject of the inquiry was not proper, is clearly subject to criticism."
Up to this point in the opinion of the district court of appeal we are in accord, at least, with the conclusions therein reached on the several principles of law as well as with the statement of the facts applicable hereto and involved in the action. It is as to the last question only in the case, that is to say, the effect of the misconduct of counsel for plaintiff with which this court is in disagreement with the final conclusions expressed thereon by the district court of appeal.
The evidence bearing upon the question of the legal responsibility of the defendant for the death of the infant son of the plaintiff was manifestly very weak and unsatisfactory. The verdict of the jury might well have been in favor of the defendant. Nevertheless, in itself and in the absence of prejudicial error "the record reveals evidence sufficiently substantial to support the verdict." What the verdict would have been without the suggestion of counsel for plaintiff is, of course, impossible of infallible ascertainment, but in view of the fact that the decision by the jury, resting, as it did, primarily upon indifferent evidence, may have been and in all probability was largely influenced and possibly absolutely controlled by the innuendoes speaking to the wrongdoing of the defendant in concealing facts which should have been placed by it within the knowledge of the jury, it is clearly unfair and unjust to the defendant that it be mulcted in damages where the misconduct by *Page 159 
counsel for the plaintiff was presumably so large a factor in the verdict (Cavanaugh v. Township of Riverside, 136 Mich. 660
[99 N.W. 876]; Jordan v. Austin, 161 Ala. 585 [50 So. 70];Sanger v. McDonald, 82 Ark. 432 [102 S.W. 690]; Sandberg v.Chicago Rys. Co., 191 Ill. App. 199; Gulf C.  S.F. Ry. Co.
v. Sullivan (Tex. Civ. App.), 178 S.W. 615; Devries v.Phillips, 63 N.C. 53; Bendetson v. Moody, 100 Mich. 553
[59 N.W. 252]).
In the dissenting opinion of Justices Olney, Wilbur, and Lennon in the case of Lafargue v. United Railroads, 183 Cal. 720, 728 [192 P. 538, 541], where prejudicial misconduct was charged to the same attorney who represented plaintiff and who now represents respondent herein, it was aptly said: "It seems to us that an entirely false quantity was injected into the case by plaintiff's counsel, over the repeated admonitions of the court, and that the false quantity so introduced was of a character so prejudicial to the defendant as to have prevented the jury from considering the case fairly upon its real merits. To sustain the verdict under these circumstances will, it seems to us, have the effect of encouraging similar conduct in other cases, when it should be discouraged strongly."
Judged from a reading of the record herein and taking into consideration the fact that a recess of several hours was taken by the court between the announcement by counsel representing the defendant that it rested its case and the reconvening of the trial court, the conduct of counsel for plaintiff in repeatedly charging the defendant with a "wilful suppression of evidence" was not induced by any possible temperamental emotion of the attorney, or by reason of hasty action or untoward thoughtlessness on his part, but, to the contrary, was undoubtedly the result of premeditation and deliberation.
It will be observed that the misconduct consisted not in a single utterance of the charge, but rather embraced iteration and reiteration thereof, and included hints, suggestions, and insinuations to such an extent that by no possibility could the meaning of counsel have been misinterpreted or misunderstood by the members of the jury. It is altogether too evident that the purpose of the accusation that evidence had been wilfully suppressed by the defendant was none other than to bolster up a weak case by creating a prejudice *Page 160 
against the defendant in the minds of the members of the jury. Such means of winning a lawsuit cannot be commended or receive recognition and indorsement by this court, instituted and maintained, as it is, on the principle of administering justice.
The judgment is reversed solely on the ground that the misconduct of the attorney for plaintiff prejudicially and materially affected the substantial rights of the defendant and prevented it from having a fair trial.
Waste, J., Richards, J., Lennon, J., and Shenk, J., concurred.